Citation Nr: 0822651	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-26 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for a low back 
disability.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The appellant/claimant served on active duty training from 
July 1972 to November 1972.  This matter is before the Board 
of Veterans' Appeals (Board) from a September 2005 rating 
decision by a Department of Veterans Affairs (VA) Regional 
Office (RO).  In his August 2006 substantive appeal, the 
appellant requested a hearing before the Board; in a written 
communication later that month he withdrew the request.  

The RO addressed the claim pertaining to a low back 
disability as a claim to reopen after a final prior denial; 
reopened the claim; and denied it on de novo review.  
Regarding that process, it is noteworthy that a March 1987 
letter indeed notified the claimant that service connection 
for a low back disability had been denied.  However, a close 
reading of the February 1987 rating decision that generated 
the March 1987 notice revealed that that it noted: "The 
claimant has not claimed service connection for any 
condition."  The "D" (decision) segment of the rating 
decision stated only:  "The claimant does not meet criteria 
for veteran's status.  Non-service connection pension 
benefits are not for consideration as the claimant does not 
have veteran status."  Herniated nucleus pulposus was one of 
two disabilities listed as NSC (nonservice-connected).  The 
Board finds that given the express language of the February 
1987 decision indicating that the claimant had not filed a 
service connection claim, and that the decision portion does 
not discuss a service connection claim, that decision is not 
a final decision regarding a claim of service connection for 
a low back disability, and that de novo review of such claim 
is warranted at this time.  Inasmuch as the RO reopened the 
claim and considered it de novo, the appellant is not 
prejudiced by the Board's interpretation of the record and 
handling of this claim

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.



REMAND

VA treatment records contain a June 22, 2006 notation that 
the claimant had a pending claim for Social Security 
Administration (SSA) disability benefits; and a December 13, 
2006 clinical notation indicates that the claimant reported 
he had had such benefits turned down 5 times.  The record 
does not reflect an attempt by VA to secure copies of the SSA 
determinations pertaining to the claimant or the medical 
records considered in conjunction with those determinations.  

In Murincsak v. Derwinski, 2 Vet. App. 363 (1992) the U.S. 
Court of Appeals for Veterans Claims (Court) held, in 
essence, that records pertaining to SSA disability claims in 
possession of SSA are constructively in possession of VA (See 
38 C.F.R. § 3.201), and that if VA does not seek to secure 
such records from SSA, it violates its duty to assist the 
claimant under 38 U.S.C.A. § 5107(a).  Memorandum decisions 
of the Court and Joint Motions by the parties endorsed by the 
Court have consistently adhered to this precedent.  

Accordingly, the case is REMANDED for the following:

1.  The RO should secure from SSA copies of 
their determinations on the veteran's 
claims for SSA disability benefits, as well 
as copies of the complete medical records 
considered in conjunction with those 
determinations.  Upon receipt of those 
records, the RO should review them and 
arrange for any further development 
suggested by the information therein.  

2.  Then the RO should readjudicate the 
matters on appeal.  If the claims remain 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the claimant and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review. 

The claimant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).
 
